Citation Nr: 0109313	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel
INTRODUCTION

The veteran served on active duty from March 1962 to February 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  A hearing was held before the undersigned 
Acting Board Member via video-conference in July 2000.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD related to 
inservice sexual assaults.  

2.  There is credible evidence of record that the claimed 
inservice stressors actually occurred and that the veteran's 
PTSD is related to these stressors.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. § 1131 
(West Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran served on active duty from March 
1962 to February 1964.  She and her representative contend 
that service connection is warranted for PTSD as a result of 
being sexually assaulted in service.  

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131.  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the claimed 
stressor is unrelated to combat, as is the case here, a 
veteran's lay testimony regarding the inservice stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  
See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Turning to the evidence of record, it is initially noted that 
the veteran's service medical records are completely negative 
for complaints of, or treatment for any psychiatric 
abnormality, to include PTSD.  

VA outpatient treatment records dated from October 1997 to 
August 1998 indicate that the veteran was variously diagnosed 
with PTSD and bipolar disorder.  A May 1998 record notes a 
diagnosis of PTSD and a history of sexual assault in the 
military.  

In a letter received in September 1998, a friend of the 
veteran's indicates that she has known the veteran for more 
than 45 years and that the veteran told her of a sexual 
assault that took place in service, specifically that a 
serviceman had felt her buttocks.  She noted the veteran told 
her that she "went to pieces" and "is still having 
nightmares of men trying to get her. . ."  

In September 1998, a letter was also received from the 
veteran's sister, who is a counselor at a domestic violence 
and sexual assault intervention service.  The veteran's 
sister indicated that soon after the veteran enlisted in the 
military, she would call home and complain of the liberties 
men in the service were taking with female service personnel.  
According to the sister, the veteran indicated that she 
contacted her supervisor but that nothing was done to stop 
the inappropriate behavior, and that this traumatized her.  
She noted that the veteran specifically spoke of being 
taunted by "cat calls" and being touched on the buttocks 
and breast and that on one occasion she threw a typewriter at 
one of the assailants.  

The veteran's sister further reported that in light of these 
incidents, the veteran requested and was transferred to a 
different post and was assaulted on her first day when a 
supervisor grabbed her breast.  Finally, she noted that when 
the veteran entered service, she was a happy, intelligent 
young woman with high ideals and reachable goals.  However, 
subsequent to service, her family noticed a change in her, 
most notably that she was unhappy and depressed.  

A VA psychiatric examination was accomplished in December 
1998, the report of which indicates that the veteran related 
that on or about November 1962, while stationed in 
Charleston, South Carolina, working as a legal and then 
record clerk, she was sexually assaulted by two different 
supervisors.  Specifically, she related that they made sexual 
advances towards her, despite being discouraged, and 
continually touched her buttocks and breasts.  She related 
that she asked for a transfer and that on one occasion threw 
a typewriter at one of the supervisors.  The veteran also 
indicated that after she was transferred to a different post, 
a supervisor grabbed her breasts.  She then described the 
problems that she has had since these incidents, including, 
among other things, hyper-vigilance, feeling trapped and 
afraid, avoiding men, severe anxiety spells, and mood swings.  

On mental status examination, the veteran was found to be 
appropriately dressed, visibly upset, anxious, and noted to 
be now aware of the connection between being uncomfortable 
around men and the incidents in service.  It was further 
noted that the veteran has spontaneous speech with good eye 
contact and that her judgment was good.  As a result of this 
examination, the veteran was diagnosed on Axis I with bipolar 
affective disorder in remission, moderate to severe PTSD, and 
panic attacks.  The inservice sexual misconduct was listed on 
Axis IV.  

During the July 2000 video-conference hearing, the veteran 
testified that just after basic training, she was stationed 
at the Charleston (South Carolina) Naval Base and worked as a 
legal clerk.  She stated that just after being stationed 
there, a supervisor four and a half years her senior started 
taking liberties with her, including feeling her buttocks.  
She noted that her drinking increased at the time and that 
her job performance suffered.  The veteran indicated that she 
reported some of the unwanted attention to higher authority 
(a Lieutenant junior grade) but was told to "get along"; 
the alleged culprit was not put on report by the authority.  
These sorts of incidents went on for about a year, after 
which the veteran was transferred.  

The veteran testified that on the first day of her new 
assignment in a general clerk's office (apparently away from 
the other alleged assailant, but on the same base), she was 
grabbed by the buttocks or had her breast groped by a Chief 
Petty Officer and became hysterical.  Apparently - the 
testimony is somewhat unclear on this point - this was also 
her last day on this assignment, and she served the remainder 
of her active service on barracks duty.  

A friend of the veteran's testified that about a year into 
her service, the veteran related to her that men or superiors 
had inappropriately touched her, and that she noticed 
behavioral changes in the veteran, particularly that she was 
drinking and was jumpy.  The veteran's representative made 
reference to a service personnel record (which is of record 
and has been independently reviewed by the Board) as some 
corroboration to the veteran's allegations.  Specifically, he 
noted that from November 1962 to May 1963, there was a 
substantial change for the worse in the veteran's performance 
rating.  The report reflects that her rating in professional 
performance went from 3.6 to 2.8.  

The evidence discussed above demonstrates that the veteran is 
currently diagnosed with PTSD related to the sexual assaults 
she has alleged to have been the victim of in service.  As 
such, the first requirement necessary to establish service 
connection for PTSD (i.e., that there be a current diagnosis 
of the disorder) has been met in this case.  The December 
1998 VA psychiatric examination, which diagnosed PTSD related 
to the inservice sexual misconduct, supplies the medical link 
between current symptoms and an inservice stressor.  

With regard to the requirement that there be credible 
supporting evidence that a claimed inservice stressor 
actually occurred, the Board notes that the record does not 
demonstrate, and it has not been alleged, that the veteran 
engaged in combat.  Rather, as noted above, she alleges that 
she was almost continually sexually assaulted or harassed for 
the year following basic training and on at least one 
occasion just after being moved to another assignment.  
However, as the veteran did not serve in combat, her own 
allegations are insufficient to establish a service stressor; 
rather, the stressor must be established by official service 
records or other credible supporting evidence.  Cohen.  

In this regard, the Board finds credible the veteran's 
sister's statements, contained in her September 1998 letter, 
to the effect that she was contemporaneously aware, through 
contact with the veteran, of the assaults and other similar 
incidents experienced in service and that she noticed a 
change in the veteran when she separated from service.  The 
Board also finds credible the testimony given by the 
veteran's friend during the video-conference hearing to the 
effect that she was also contemporaneously aware of the 
inservice sexual assaults (through contact with the veteran) 
and that there were behavioral changes in the veteran during 
and following service.  

These statements, when reviewed in light of the apparent 
decrease in job performance in service, lead the Board to 
find that the inservice stressors alleged by the veteran have 
been sufficiently corroborated.  That is, the Board finds 
that this evidence - albeit mostly lay evidence - confirms 
the veteran's rendition of the events surrounding her service 
(i.e., the sexual assaults and harassment).  The Board 
observes that throughout the appeal, this rendition has been, 
for the most part, consistent, which is a significant factor 
in the Board decision in this regard.  

In sum, after reviewing the record from a longitudinal 
perspective and resolving all doubt in favor of the veteran, 
the Board finds that the diagnosis of PTSD was made in part 
relying on what the Board finds to be a substantiated history 
related by the veteran.  Cohen; Swann v. Brown, 5 Vet. App. 
229 (1993).  As such, the Board finds that service connection 
for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

